Citation Nr: 1426001	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  11-14 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral leg disability, to include shin splints.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In November 2013, the Veteran testified during a videoconference hearing before a Veterans Law Judge (VLJ).  A transcript is included in the claims file. 

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.   

The issue of entitlement to service connection for a bilateral foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  A final October 2007 rating decision denied service connection for a back disability finding that there was no link between the current diagnosis of a back disability and the Veteran's active duty service.

2.  The evidence associated with the claims file subsequent to the October 2007 rating decision denying service connection for a back disability is cumulative and does not relate to an unestablished fact necessary to substantiate the claim, and thus does not raise a reasonable possibility of substantiating the claim for service connection for a back disability.

3.  The Veteran does not have a bilateral leg disability or bilateral knee disability that is etiologically related to her active duty service.  


CONCLUSIONS OF LAW

1.  The October 2007 rating decision that denied service connection for a back disability became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b)-(c), 20.302, 20.1103 (2013).

2.  The evidence received subsequent to the October 2007 rating decision is not new and material to reopen the claim of entitlement to service connection for a back disability.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for a bilateral leg disability and a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether to Reopen the Claim for Entitlement to Service Connection for a Back Disability

In January 2007, the Veteran filed an initial claim for service connection for a back disability.  The claim was denied in an October 2007 rating decision, which found that the Veteran did not seek treatment for a back disability until January 2007, several years following her separation from active duty service, and thus there was no link between the current disability and her active service.  

The Veteran did not file a timely notice of disagreement; consequently, the October 2007 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302, 20.1103.  

The Veteran filed a request to reopen the claim of entitlement to service connection for a back disability in August 2010.  In the December 2010 rating decision that is the subject of the instant appeal, the RO found that new and material evidence showing a back disability in service or a link between the current disability and her active service had not been received and denied reopening the claim.  

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been received, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999).

"New" evidence is defined as evidence not previously received by agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence received to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence of record at the time of the last final October 2007 rating decision included post-service VA treatment records, statements of the Veteran and buddy statements.  Service medical records had not been located.  The evidence showed treatment for a back disability beginning in January 2007.  There was no evidence showing treatment for a back disability in service or a link between the current back disability and the Veteran's active duty service.  

Evidence added to the record since the time of the last final denial includes service medical records, additional post-service treatment records and a December 2010 VA examination.  None of these records shows treatment for a back disability in service, or a link between the Veteran's active duty service and her current diagnosis of a back disability.  The evidence added to the record since the previous October 2007 denial does not constitute new and material evidence.  

Although the evidence is new, in that it was not associated with the claims file prior to the last final denial, it is not material because it does not relate to an unestablished fact necessary to substantiate the claims and does not raise a reasonable possibility of establishing the claim.  The new evidence simply confirms a diagnosis of a back disability (which was never in dispute).  The question is whether this disability is at least as likely as not related to service.

It is important for the Veteran to understand, that even if the Board reopened the claim, the new service medical records, treatment records and VA examination only provide more evidence against the claim.  

Accordingly, the Board finds that the additional evidence does not raise a reasonable possibility of substantiating the claim for service connection for a back disability; therefore, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have not been satisfied, and the claim for service connection for a back disability cannot be reopened.

Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for certain chronic diseases, such as arthritis or sensorineural hearing loss, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen, 10 Vet. App. 183.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

In her August 2010 claim and subsequent statements, the Veteran has asserted that her bilateral leg disability, currently diagnosed as bilateral shin splints, and her bilateral knee disability, currently diagnosed as bilateral patellofemoral syndrome, started when she was on active duty as a result of carrying significant amounts of weight on a daily basis.  

Importantly, no injury is noted. 

The December 2010 VA examination confirms that the Veteran has current diagnoses of bilateral shin splints and bilateral patellofemoral syndrome.  The examiner did not provide any etiological opinion regarding either disability.  

A review of the Veteran's service medical records shows that the Veteran did not complain of or seek treatment for a leg disability or a knee disability while she was on active duty service, providing evidence against these claims.  

Important in this case, a review of the Veteran's post-service VA treatment records shows that the Veteran has not complained of or sought treatment for a leg disability or a knee disability, providing further evidence against these claims.  

The Board acknowledges that the Veteran has reported that she has had a bilateral leg disability and a bilateral knee disability since active duty service.  While the Veteran is competent to report pain in her legs and knees, she is not competent to provide evidence as to whether she has a disability for VA compensation purposes, or as to the nature and etiology of such leg and knee pain.  See Woehlaert, 21 Vet. App. at 462; Routen, 10 Vet. App. at 183.  

In weighing credibility, the Veteran did not report a leg or knee disability until her August 2010 claim.  

In contrast, the Veteran reported her back disability as early as her January 2007 claim, providing evidence against these claims.  If the Veteran was having these problems since service, it is very unclear as to why she would file a claim for the back in 2007 and not for the disabilities at issue.  This fact only provides more factual evidence against his claim.

Service connection based on continuity of symptomatology is not warranted as the Veteran did not report or seek treatment for a leg disability or knee disability until her August 2010 claim, approximately seven years after separation from active duty service.  38 C.F.R. §§3.307, 3.309 (2013).  

Accordingly, service connection for a bilateral leg disability and a bilateral knee disability must be denied.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.     

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  The VA fulfilled this duty to notify in an August 2010 letter to the Veteran.

Kent v. Nicholson, 20 Vet. App. 1 (2006), held that in a claim to reopen a previously finally denied claim, VA must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  In its August 2010 letter, the VA RO included appropriate Kent notice.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA records, the Veteran's statements, and buddy statements.

The Veteran was afforded an examination on the issues of entitlement to service connection for the back, legs, knees and feet.  The Board notes that the examiner did not provide an etiological opinion with regard to any of the issues.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  

The Board notes that the Veteran did not provide evidence of a current treatment for a leg or knee disability and did not provide evidence establishing that the Veteran sought treatment for a leg or knee disability during active duty service.  Accordingly, the Board finds that a VA examination was not required as there was no indication that the Veteran had a current leg or knee disability that was associated with her active duty service.  Several standards of McLendon are not meet in this case.

In regard to the Veteran's claim to reopen the previously denied claim for entitlement to service connection for a back disability, if the Board determines that new and material evidence has not been presented to reopen a claim, VA's duty to provide a new examination is extinguished, and the issue of the adequacy of any new examination already provided becomes moot.  Woehlaert, 21 Vet. App. at 463; see also 38 C.F.R. § 3.159(c). 

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).       


ORDER

New and material evidence not having been received, the appeal to reopen the claim of entitlement to service connection for a back disability is denied.

Entitlement to service connection for a bilateral leg disability is denied.

Entitlement to service connection for a bilateral knee disability is denied.

REMAND

Service treatment records show that the Veteran had bilateral, asymptomatic, moderate pes planus noted in her April 2000 enlistment examination.  In July 2002, the Veteran requested a "soft shoe profile" and the examiner noted that the Veteran was 12 weeks pregnant and had bilateral pes planus.  

Post-service VA treatment records show the Veteran complained of foot pain and received regular treatment including orthotics.  She was given diagnoses including severe pes planovalgus and hallux limitus.  However, the VA treatment notes only cover the time frame from January 2007 to September 2010.  The Veteran reported in her November 2013 hearing that she received treatment at the VA medical center as early as 2005 and that she continued to receive treatment at the VA medical center after September 2010.  

On remand, the RO/AMC should request the Veteran's complete VA treatment records.

As discussed above, the Veteran was afforded a December 2010 VA examination that addressed her claim for entitlement to service connection for a bilateral foot disability.  The VA examiner diagnosed bilateral pes planus with plantar fasciitis, with mild to moderate functional impairment.  The examiner did not provide an etiological opinion.  In light of the service and post-service medical record, the Board finds that the Veteran should be afforded another VA examination to determine the nature and etiology of her currently present foot disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).   

Accordingly, the case is REMANDED for the following action:

1.  Copies of all outstanding treatment records, to include VAMC records, and any other records identified by the Veteran, should be obtained and added to the claims file.  A specific request should be made for treatment records dated before January 2007 and after September 2010.

2.  After the foregoing has been completed, schedule the Veteran for a VA examination.  The Veteran's claims file should be provided.  The examiner should acknowledge that there is clear and unmistakable evidence that the Veteran's foot disability pre-existed her active service.  The examiner should provide the following opinions:

   a.  Whether there is evidence that her foot disability   increased in severity during her active service.  

   b.  If the Veteran's preexisting foot disability increased in severity or worsened while she was in service, whether there is clear and unmistakable evidence (i.e. undebatable) that the foot disability was not aggravated in service beyond its normal progression.

"Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline of disability.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).


3.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response.
    
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


